MEMORANDUM **
Rodney Forbes Mitchell appeals pro se the district court’s order denying his motion for reconsideration of the judgment dismissing his civil rights action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s order denying a motion for reconsideration, Shalit v. Coppe, 182 F.3d 1124, 1127 (9th Cir.1999), and we affirm.
Because Mitchell failed to meet his burden of showing (1) mistake, surprise, or excusable neglect, (2) newly discovered evidence, (3) fraud, (4) a void judgment, (5) a satisfied or discharged judgment, or (6) extraordinary circumstances which would justify relief, the district court did not err *698by denying Mitchell’s motion for reconsideration. See Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.